FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         December 20, 2017
                             FOR THE TENTH CIRCUIT
                                                                         Elisabeth A. Shumaker
                         _________________________________                   Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                            No. 17-6116
                                                    (D.C. No. 5:14-CR-00312-HE-1)
MAJID IRANPOUR MOBAREKEH,                                    (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, HARTZ, and BACHARACH, Circuit Judges.
      _________________________________

       Claiming it lacked jurisdiction, the United States District Court for the Western

District of Oklahoma dismissed a claim for relief filed by Applicant Majid Iranpour

Mobarekeh. Because the district court properly construed Applicant’s claim as arising

under 28 U.S.C. § 2241 and because applications under § 2241 must be filed in the

prisoner’s district of confinement, we affirm.

       In 2015 Applicant pleaded guilty to one count of smuggling goods from the


*
  After examining the briefs and appellate record, this panel has determined unanimously
that oral argument would not materially assist in the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered submitted
without oral argument. This order and judgment is not binding precedent, except under
the doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
United States, see 18 U.S.C. § 554(a), and one count of possessing opium with intent to

distribute, see 21 U.S.C. § 841(a)(1). The district court sentenced him to 51 months in

prison. In February 2017 he filed with the district court a document styled as a “Petition

For A Sentence Reduction” (the Petition). ECF No. 86 at 1, United States v. Mobarekeh,

Case No. 5:14-cr-00312-HE (W.D. Okla. Feb. 13, 2017). The Petition complained that

the federal Bureau of Prisons (BOP) had violated his Fourteenth Amendment rights by

not letting him enter the Residential Drug Abuse Program (RDAP), and the Petition

sought a sentence reduction as relief for this violation. The Petition did not state the

statutory provision under which Applicant sought relief, but asserted that the district

court “ha[d] jurisdictional authority pursuant to 28 U.S.C.S. § 3551(b) [sic] being an

authorized sentence to be imposed pursuant to 28 U.S.C.S. § 3553(a)(5) [sic].”1 Id.

       Adopting a magistrate judge’s report and recommendation, the district court

construed the Petition as a § 2241 application because it challenged the execution of

Applicant’s sentence. And it dismissed the Petition for lack of jurisdiction because “a

§ 2241 petition must be filed in the district where the petitioner is confined,” and

Applicant was serving his sentence in Texas rather than Oklahoma. R., Vol. 1 at 102.

       Applicant appealed. He concedes that one must file a § 2241 application in one’s

district of confinement, and he does not dispute that he is confined in Texas. He argues


1
 Title 28 has no § 3551(b) or § 3553(a)(5). Applicant likely means to refer to Title 18.
Title 18 has such sections, but neither is a jurisdictional grant. Section 3551(b) merely
provides that one found guilty of a federal offense “shall be sentenced, in accordance
with [18 U.S.C. § 3553].” And § 3553(a)(5) states only that in determining a sentence, a
court shall consider certain “pertinent policy statement[s]” issued by the United States
Sentencing Commission.

                                              2
instead that the Petition is not a § 2241 application. This argument is not well taken.

       As we have explained, “The principal purpose of a § 2241 application is to

challenge the execution, rather than the validity, of a federal prisoner’s sentence. If . . . a

prisoner seeks to challenge certain matters that occur at prison . . . affecting the fact or

duration of the prisoner’s custody, that claim must be raised in a § 2241 application . . . .”

Hale v. Fox, 829 F.3d 1162, 1165 n.2 (10th Cir. 2016) (citation, brackets, and internal

quotation marks omitted), cert. denied sub nom. Hale v. Julian, 137 S. Ct. 641 (2017).

And even if one styles a sentence-execution challenge as something else, we construe it

as a § 2241 application. See, e.g., United States v. Miller, 594 F.3d 1240, 1241–42 (10th

Cir. 2010) (construing filing styled as petition for writ of nunc pro tunc as § 2241

application because of type of relief sought). Applicant here sought admission into the

RDAP because those who complete it can get a sentence reduction from the BOP. See

18 U.S.C. § 3621(e)(2)(B). The decision to deny him admission into the RDAP is thus

squarely a prison matter potentially affecting the length of his sentence, and his Petition

is therefore properly construed as a § 2241 application. Because jurisdiction over § 2241

applications lies only in the district court for the district of confinement, see, e.g.,

Rumsfeld v. Padilla, 542 U.S. 426, 442–43 (2004), the district court lacked jurisdiction

over the Petition.2



2
  Applicant’s “Motion to Grant Relief”—which we construe as his opening brief on ap-
peal —contains numerous additional arguments, some of which raise issues that might be
within the jurisdiction of the district court. But these arguments were not presented to the
district court, and our “general rule [is] that we do not address arguments presented for
the first time on appeal.” United States v. Mora, 293 F.3d 1213, 1216 (10th Cir. 2002).

                                               3
We AFFIRM the district court’s dismissal of the Petition.

                                     Entered for the Court


                                     Harris L Hartz
                                     Circuit Judge




                                    4